Davis, Judge,
concurring: On tbe issue of original issue discount, I refer to my concurring opinion in General Foods Corp. v. United States, ante at 617. On tbe so-called “accounting” issue, I join tbe court in adopting (with some modifications) Trial Judge Fletcher’s opinion.
CONCLUSION OE LAW
Upon the findings of fact and opinion, which are adopted by the court and made a part of the judgment herein, the court concludes as a matter of law that plaintiff is entitled to recover on the accounting issue and judgment is entered to that effect, with the determination of the amount of recovery to be reserved for further proceedings under Rule 131 (c) in accordance with this opinion. Judgment is entered for defendant and the petitions are dismissed with respect to original issue discount.